O~FFICE OF THE   ATTORNEY         GENERAL       OF TEXAS
                              AUSTIN




Iionortiblo Jeag Day
county  Attaraoy
Bendanon    Ctwnty
Athal8,  Taxar~

Dear Sirs




             ws are In rec4ip                         r   Of   lwasnt   data
repumt*       the opinion of
mattar.     Your lrttet,  in    pa
                                                 t,Of th4 Cotinty
                                                  bla when it
                                                      :, .. ..‘,_.

opinion EB to rh

                                            ble with a solvent surety
                                            in thla statr.




                         81,    V.A.C.B.,    protld88z
                   Peon uho’lnay be elaatsd to the offiao
      41 Conatebla shall, barem   satering upon *ha &ties
      o? the otiice, give a bond rlth two or m4m good aad
      suffiaient aumtfaa,  to be approvad by the C4mtls&i4n-
      em court of his oowty,    for such mm ad sag b4 dir-
      sctad by mild Court, not leea than Plr4 mw3rad
RoAoRble    ToAA Pay, Pa@    &



     DOllal%    soo.oc) ‘aor :COC~)ttmn mrt44n   mmhd
     Dollars    1,5OO.W), jwqabls to thd 64vernor end
     hi0 euaerOO~rO in orrias, oonditiouod ror the
     r4lthfid p4rfcmma44    of all the  @itties required
     of him by law; and rhall also take    and lubeorfbs
     the oat of of?Lou proearibed by the Conetitutfon,
     which ehall ba laborsed oa eaid bond, together
     with the oertlfiaata of the ofrioar adminlotcw-
     ing the 0~4; which b,ond end oath o&ill be N-
     cor40d  in the offi    ai the Clerk of the COUOtjr
     Court;  an5 eeposlto4 fin 0815 ofrice; eald bead
     ahall not bqvoid on the first zeooosry, but may
     be sued on trom'time to time Ln the mua* or tha
     party liajumd until the whole @mount thereor lo
     ceuorrro6 ."

           hrtiole 86996, V.&c.o.~, pxovid*r~




     a 0
       ‘tmelme, es*~$ i~~b x o oluttWtr
                                     & nb ietnto
                                              o P ,t,
     g u e .r
            a a& rd
                  ien
                   +mSiawh   r, q Uee~ted b ya ny
     p er eo                o onurtotde00
           ~c Ao r p o M atto
                           l:             $;040 8
     ~eiauai   fidunmy::4.       Uspo+w’y   bursinoen   to
     aot es l      and guamnte~
             g r ety              of the fidoll i r of
     oa@oyoee,  t~et440,  uoquto~e,   ad8inletntore,
     guareian6, or otlxclro
                          eggointed to or aeetuia@
     the .puforaaaor or ang.trust, ptrbiio or prlnto,
     tier appointmmt 03 sn~ aauti 09 trlbu&ml, 6~'
     @uidOz coatra4Bbstwea private   tndloidtmlr'or
     aormrationo;  . . . . also 411 my bond er bondr
     that.mw  bo rewind   ai cay 3tato olYlQa1
     of any sahool diet&fat or ot a4 sunioipltty,
     prortded thnt the aasat~ee eAc~r* uou~$e of @A&
    honcrcbls ytcqa nap, Paa4 5



         OOUAty Stall have th4 right to rsjeot any or   _
         all official bcnde made by,ayretg aarpatieaand
         in their dfaoretlon may require mnp or all of-
         flolale to make thslr offIoIe1 bonds by p4monal
         euretI4e.*

               hrtiole 4970, ‘?.A&.$.,     In part, prorIdes:

                %h4n*ter any bond, uadutaking reoo&nieano~
          or other abll~tion    le.. by law ok the clmrtct~r.   or-
          dleancee, rulse and regulstloru of a raa~laIgdIty,
          board, body, or;sanIzatIon court, judge or publI4
          offiosr,  requfred or ps&tte&      to be undo, given,
          t4nQered or fll~d. .and rhanever the p~~rSomAnae OS
         .any a~$, duty or obli&ition,, er ths XQ~X~A~W         from
         any abt, lo reqalred or p#qltted       to be gwtrantsad,
         ,euuh bond, underte~        oblI@tIoA,    n4ognIea~~s    or
    ..    ~arratos my be -outed        by a surety am-,       qwXl-       .
          rled as Iwroinbsrbro prcvidedl     anc'euah uncrution     by
         ruoh~ ooepany or ouch both,     Mde&akh&,     Obli~tioA,
                      e,ox~guer~tee.p~#f
                       *I&@                       IA,all_ reepoote
                               ,"o~~~anbr'"ith~.~~~~~~~~,~,      :j,,;~;.
                                                                     i:.:?
                                                                       :.,
                                                                        ,::
                                                                         ~,:;y&':>
                                                                                :,<
                                                                                 :                         From c readiq       of the for4goS.w statutoa, it la
            agpirrant that a brmst.ab1.aBUY irubnritfor approval an oi‘ri-
            cial bond eraouted b:; him w%bh (1) "cw or +re good znd
            aui:ficisnt sumties, or (8) a solvent surety oo!qaq+ author-
            it& f0 00 bUmWIS      in thl0 Gt:t9t8, uIL0, ~0 cali pur at-
            teation to that pert of krtiole 4909 tihlcb provides that a
            aoBmles~ oncrs* court shAl.1 have the ri&t t3 rejsat any or
            all offlc3.al hcnda made by suretp caphnlas gad In ?ts dlr-
            cretlon .way rsqtlire any or all orf'iai~la to uwks tbelr or-
            ifolal brmls by ?ernannl eurotloe. 3tttttnam7rmi~y,         it
            la ,optlonal ritb We come¶~sslnasn* oourt ee to wha$hsr an
            gf'flclal bond mde b::a surety aompeny *ill be approrad.
            fiovfev~r we rind m authority ror a cmtm:m6lo~crs* ogu.Ft
            to k&s      a ccimtabls to make t3 his offlaiel bOAa with a
            suraty company.   Althougb a oow;lise:oaera* oourt sag ro-
            jeot anj or all offloial bonds mado by owety     cwapanie8,
            ff an oWicla1 mibxslts an oSficla1 boA& sxsauted by him
            rltti twb w more $ood and wri0ta;lt     permnsl aur4Wu1,
            rhe   risldiin    tke esunty     af the rasraancs   0r 88la   eftioer,
             tha court 6hOdd   approve e%ma. afth raferanae     to the ap-
             proval of otfiaintalbonds mada by aa offlcirtf. with tvm CI
,;,::
  .,:,.
   :;;:~i:>
     .:...   Par9 ,Parooacll(
      _:..,:,,;;:
           .,.:~:
             :,..:,         ~.~4,ties, @Sl4   ..*.o,,P,,.,
                                                        c ., ~Pukrl..~&t
                                                                      ,a~..~
                                                                          - .:..
                                                                             ...     ~..i.'
                                                                                 ;~.;:
             psiia~~~i3fftinse'
                           ~%a'kpprws'-a bihil 0r xi.aobnty' trmom- it am
             8wty   #.Ml'e~A IS Ad 8 rarident Of the oOU&y      Or swh   Or-
             rioor; honevor this mti~lo la satfefied WhOn c band i8
             mad* by a rttdy oompuap (fat. 49PgO)f

                       fitbough the ap~roral of an b:'Tlolal bend lnvolye8
             the 4xsrcis4 0r ammttloit,  ft has barn had that man&mu
             dli lie to aomjml aotisa oil tti0part or the twworing or-
             ticor rhea ho h&s iMUSed. to ap,prove a bbnd arbi'trarily or
             without exsrai4~   disimatfen (Qouhanour Y. aaer80n.   ei 8.v.
             lor]. Tham mun’kbs (Il.aljaLrseaon for disapproving a bond
             (Martha   '1. Fey,   834 8.B.   898).
                        In vim   4f %he for@uoIn& it ia thcl oplnio& of thl6
             84partm4at that u, 003mlsl%iWW333* oour$ iilryrajoot any and all
             ofriclal bona* saaa by suraty oompenlee, but tb4 eourt is     not.
             authorized to restrlot It8 apprfmkl   ef~4riicsidL bon&s t4 thaso
             ma8   by eurety corpctnlea. mm aoadrsaionera~ ccsxrtmap aebsr-
             rrrlnethe srrlvsaoy of 4 aonatablo~s ottlcl.al bond eubmlttnd
             for apprwtil, but it 1s on- authorf%ed to reject Baid sffiolal*s


                                                                msroly bacshuaa ralti
             bona f8 net ontlwide by (1 swat]r       Ooa~any,
h"onorabl6Jean Day, Page 5


         Truetin& th-t the foregoing Sully msrsrft your
fncplry,we are
                                   Yours   very truly